        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 1 of 29




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

               Plaintiff,

   v.                                              Case No. 1:19-cv-1552 (ABJ)

U.S. DEPARTMENT OF JUSTICE,

               Defendant.


                            DECLARATION OF PAUL P. COLBORN

        I, Paul P. Colborn, declare as follows:

        1.     I am a Special Counsel in the Office of Legal Counsel (“OLC”) of the United

States Department of Justice (the “Department”) and a career member of the Senior Executive

Service. I joined OLC in 1986, and since 1987 I have had the responsibility, among other things,

of supervising OLC’s responses to requests it receives under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. I submit this declaration in support of the Department’s Motion for

Summary Judgment in this case. The statements that follow are based on my personal

knowledge, as well as on information provided to me by OLC staff working under my direction,

and by others with knowledge of the documents at issue in this case. This declaration

incorporates by reference the index of challenged withheld documents attached hereto as Exhibit

A (hereinafter, “the Index”).

                                  OLC’S RESPONSIBILITIES

        2.     The principal function of OLC is to assist and advise the Attorney General in his

role as legal adviser to the President of the United States and to departments and agencies of the

Executive Branch. OLC provides advice and prepares opinions addressing a wide range of legal
        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 2 of 29




questions involving the operations of the Executive Branch. OLC does not purport to make

policy decisions, and in fact lacks authority to make such decisions. OLC’s legal advice and

analysis may inform the decisionmaking of executive branch officials on matters of policy, but

OLC’s legal advice is not itself dispositive as to any policy adopted.

       3.      Although OLC publishes some opinions and makes discretionary releases of

others, OLC legal advice in all its forms is generally kept confidential, regardless of the recipient

within the Executive Branch. OLC’s clients include the President, the Attorney General, and

other executive branch officials, and these officials (like other public- and private-sector clients)

often depend upon the confidentiality of OLC legal advice in order to fulfill their duties

effectively. One important reason OLC legal advice often needs to stay confidential is that it is

part of a larger deliberative process—a process that itself requires confidentiality to be effective.

If government agencies and OLC had to conduct deliberations with knowledge that their

deliberations were open to public view, such discussions would naturally be chilled or inhibited,

and the efficiency of government policy making would suffer as a result.

       4.        These deliberative confidentiality concerns apply with particular force to OLC

advice because of OLC’s role in the decisionmaking process: OLC is often asked to provide

advice and analysis to decisionmakers with respect to very difficult and unsettled issues of law.

Frequently, such issues arise in connection with highly complex and sensitive activities of the

Executive Branch on matters that can be quite controversial. So that the Attorney General and

other executive branch officials may continue to request, receive, and rely on candid legal advice

from OLC on such sensitive matters, it is essential that OLC legal advice provided in the context

of internal deliberations—and executive branch officials’ willingness to seek such advice—not

be inhibited by concerns about public disclosure.



                                                  2
          Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 3 of 29




          5.   The foregoing considerations regarding the need for confidential executive branch

deliberations are particularly compelling in the context of the provision of legal advice, given the

nature of the attorney-client relationship. There is a special relationship of trust between a client

and an attorney when the one seeks and the other provides independent legal advice. When the

advice is provided in confidence, it is protected from compelled disclosure. As the Supreme

Court has observed, “[t]he attorney-client privilege is the oldest of the privileges for confidential

communications known to the common law. Its purpose is to encourage full and frank

communication between attorneys and their clients and thereby promote broader public interests

in the observance of law and administration of justice.” Upjohn Co. v. United States, 449 U.S.

383, 389 (1981). It is critical to protect this relationship of trust in the governmental context, to

ensure such full and frank communication between government attorneys and their clients, and

thereby promote such broader public interests in the government’s observance of law and the

administration of justice. The free and candid flow of information between agency

decisionmakers and their legal advisers depends on the decisionmakers’ confidence that the

advice they receive will remain confidential. Moreover, disclosure of legal advice may often

reveal confidential communications from agency clients made for the purposes of securing

advice.

          6.   Finally, when asked to provide counsel on the law, OLC attorneys stand in a

special relationship of trust with their agency clients. Just as disclosure of client confidences in

the course of seeking legal advice would seriously disrupt the relationship of trust so critical

when attorneys formulate legal advice to their clients, disclosure of the advice itself would be

equally disruptive to that trust. Thus, the need to protect the relationship of trust between OLC




                                                  3
        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 4 of 29




and the client seeking its legal advice provides an additional reason OLC legal advice often

needs to stay confidential.

       7.      The interests protected by the deliberative process and attorney-client privileges

continue to apply fully to confidential OLC legal advice in circumstances where the Executive

Branch or one of its departments or agencies elects, in the interest of transparency, to explain

publicly the Executive Branch’s understanding of the legal basis for current or contemplated

executive branch conduct. There is a fundamental distinction between an explanation of the

rationale and basis for a decision, which would not be privileged, and legal advice received prior

to making a decision, which is privileged. Thus, there is no disclosure of privileged legal advice,

and therefore no waiver, when, as part of explaining the rationale for its actions or policies, the

Executive Branch explains its understanding of their legal basis without reference to any

confidential legal advice that executive branch decisionmakers may have received before

deciding to take the action or adopt the policy. If merely explaining publicly the legal basis for

executive branch conduct were understood to remove the protection of these privileges from the

confidential legal advice provided as part of the Executive Branch’s internal deliberations, it

would substantially harm the ability of executive branch decisionmakers to request, receive, and

rely upon full and frank legal advice from government lawyers as part of the decisionmaking

process, and it would also harm the public by discouraging the Executive Branch from

explaining its understanding of the legal basis for its actions publicly in the future.

                                PLAINTIFF’S FOIA REQUEST

       8.      On April 18, 2019, OLC received a FOIA request from Anne L. Weismann on

behalf of plaintiff Citizens for Responsibility and Ethics in Washington, requesting “copies of all

documents pertaining to the views OLC provided Attorney General William Barr on whether the



                                                  4
        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 5 of 29




evidence developed by Special Counsel Robert Mueller is sufficient to establish that the

President committed an obstruction-of-justice offense.” See Ex. B, at 1 (FOIA Request (Apr. 18,

2019) (hereinafter, “the FOIA Request”)). The FOIA Request sought records without a date

limitation. Id. Plaintiff requested expedited processing of its request. Id. at 3-5.

       9.      By letter dated April 26, 2019, I responded to Ms. Weismann on behalf of OLC,

acknowledging receipt of the FOIA Request and informing her that the request for expedited

processing had been denied. See Ex. C, at 1 (OLC Acknowledgment (Apr. 26, 2019)). Plaintiff

did not submit an administrative appeal of this denial.

       10.     Following the commencement of this litigation and negotiations through counsel

narrowing the scope of the request on February 11, 2020 to documents actually provided by OLC

to Attorney General William Barr or the Office of the Attorney General, I responded to

plaintiff’s FOIA Request by letter dated May 22, 2020. See Ex. D, at 1 (OLC Response (May

22, 2020)). I informed Ms. Weismann that OLC had identified 61 responsive records. Id. Of

these records, I informed her that 32 were enclosed with some redactions, one had been referred

to the Office of Information Policy (“OIP”), and the remaining 28 had been withheld in full

pursuant to FOIA Exemption Five. Id. I further informed her that the withheld documents were

protected by the attorney-client and deliberative process privileges. Finally, I informed Ms.

Weismann that the withheld records were not appropriate for discretionary release. Id.

       11.     On June 17, 2020, OIP provided Ms. Weismann a response regarding the

document we had referred to that office for processing. For more on OIP’s processing of that

record, see the Declaration of Vanessa R. Brinkmann, filed contemporaneously with this

declaration.




                                                  5
        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 6 of 29




                                        OLC’S SEARCH

       12.     I have been informed that Plaintiff has not challenged the adequacy of OLC’s

search for responsive records. Therefore, I do not discuss it here.

                                   DOCUMENTS AT ISSUE

       13.     I am personally familiar with the withheld documents at issue in this case.

       14.     I have been informed that Plaintiff has not challenged any of the withholdings

pursuant to FOIA Exemption Six, or any of the withholdings pursuant to FOIA Exemption Five

from the 32 documents released with redactions on May 22, 2020. Therefore, I do not discuss

them here.

       15.     Of the 29 documents remaining at issue, 27 of them—nos. 1-5, 7-14, and 16-29—

are drafts for which later or final versions of the documents exist. Many of these drafts are

duplicates or near-duplicates of each other, and in many cases the final versions of these

documents are publicly available or were otherwise processed in this case. Each draft document

contains edits, comments, or both from at least one OLC attorney, reflecting OLC’s legal advice

and other contributions to the deliberative process developing the final documents. Each of these

27 documents was an attachment to an email released at least in part to Plaintiff; each released

email includes information demonstrating that the attachment is a predecisional draft. For further

context, the Index identifies where in the production Plaintiff can find the email to which each

document was attached.

       16.     Document no. 6 is also a draft, but it is different from the other drafts in that the

document was not attached to a released email and it was never developed into a final document.

The document is an untitled, undated draft legal analysis prepared by OLC Assistant Attorney

General (“AAG”) Steven Engel for his use in providing advice within the Department of Justice.



                                                  6
        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 7 of 29




The document is responsive to the narrowed request only because Mr. Engel later provided a

copy of the document to Attorney General Barr. The document contains OLC legal advice and

analysis, and also contains confidential client information and descriptions of Department of

Justice deliberations.

       17.     Document no. 15 is a predecisional deliberative memorandum to the Attorney

General, through the Deputy Attorney General, authored by OLC AAG Engel and Principal

Associate Deputy Attorney General (“PADAG”) Edward O’Callaghan. The memorandum was

released in part to Plaintiff by OIP. As indicated in the portions of the memorandum that were

released, it was submitted to the Attorney General to assist him in determining whether the facts

set forth in Volume II of Special Counsel Mueller’s report “would support initiating or declining

the prosecution of the President for obstruction of justice under the Principles of Federal

Prosecution.” The released portions also indicate that the memorandum contains the authors’

recommendation in favor of a conclusion that “the evidence developed by the Special Counsel’s

investigation is not sufficient to establish that the President committed an obstruction-of-justice

offense.” The withheld portions of the memorandum contain legal advice and prosecutorial

deliberations in support of that recommendation. Following receipt of the memorandum, the

Attorney General announced his decision publicly in a letter to the House and Senate Judiciary

Committees. See Letter to Chairman Lindsey Graham, Chairman Jerrold Nadler, Ranking

Member Dianne Feinstein, and Ranking Member Doug Collins from William P. Barr, Attorney

General (Mar. 24, 2019), at 3, https://www.justice.gov/ag/page/file/1147981/download.




                                                 7
        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 8 of 29




                                  APPLICABLE PRIVILEGES

                            Withholding Pursuant to Exemption Five

       18.     FOIA’s Exemption Five exempts from mandatory disclosure “inter-agency or

intra-agency memorandums or letters which would not be available by law to a party other than

an agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). Exemption Five incorporates the

traditional privileges that the government may assert in civil litigation against a private litigant

and exempts from FOIA’s reach documents covered by such privileges. Exemption Five applies

to the documents because they are protected by the deliberative process and attorney-client

privileges.

       19.     The deliberative process privilege protects document nos. 1-5, 7-14, and 16-29—

the drafts attached to released emails—because as drafts, they are inherently predecisional and

deliberative, as their disclosure would reveal details of the Department’s internal deliberative

processes. They contain line edits and/or internal comments from OLC and others, and in the

case of the documents that have final public versions (i.e., document nos. 1, 4-5, 17-25 and 28-

29), comparison of the drafts to the final versions would reveal any other changes prior to

finalization. Accordingly, they reflect the give-and-take of the deliberative process of

developing the final documents. In addition to being protected because they are drafts (which

are inherently predecisional and deliberative), some of these documents are also covered by the

deliberative process privilege because their content is predecisional and deliberative. Document

nos. 7-14 are drafts of document no. 15, and the material contained therein is covered by the

privilege for the same reasons that material is covered by the privilege in the final document, as

discussed in paragraph 21 below. And document nos. 26 and 27 are drafts of material developed

for use by the Attorney General in preparing for a Congressional hearing. Such “talking point”



                                                  8
        Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 9 of 29




material, even if finalized for internal use, is a predecisional and deliberative input to what the

Attorney General ultimately chose to say at the hearing, and remains covered by the privilege for

that reason.

       20.     Document no. 6, the unfinished draft legal analysis prepared by OLC AAG Engel,

is also covered by the deliberative process privilege. As an initial matter, a draft document is no

less a draft for having been referred to internally within OLC but not finalized, and in this case

the fact that the draft was later shared with the Attorney General as part of his deliberative

process does not convert it into a final document. Accordingly, the document is covered by the

privilege for the same reasons as the 27 other drafts discussed above. In any event, regardless of

its status as a draft, the document is protected by the deliberative process privilege because it was

legal analysis submitted to the Attorney General as part of his decisionmaking described in

paragraph 16 above.

       21.     Finally, the withheld portions of document no. 15—the only final document at

issue—are also covered by the deliberative process privilege. The document is a predecisional

memorandum, submitted by senior officials of the Department to the Attorney General, and

containing advice and analysis supporting a recommendation regarding the decision he was

considering. Although portions of the introduction and the recommendation were released by

OIP, the withheld material is protected by the privilege because it consists of candid advice and

analysis by the authors, OLC AAG Engel and the senior deputy to the Deputy Attorney General.

That advice and analysis is predecisional because it was provided prior to the Attorney General’s

decision in the matter, and it is deliberative because it consists of advice and analysis to assist the

Attorney General in making that decision. As indicated in the material released by OIP, the

document does not contain a separate recitation of facts, which would not be subject to the



                                                  9
       Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 10 of 29




privilege. See document no. 15, at 1 n.1 (“Given the length and detail of the Special Counsel’s

Report, we do not recount the relevant facts here. Our discussion and analysis assumes

familiarity with the Report as well as much of the background surrounding the Special Counsel’s

investigation.”). The limited factual material contained in the withheld portion of the document

is closely intertwined with that advice and analysis.

       22.     All of the documents at issue are also protected by the attorney-client privilege.

The documents were prepared or revised by OLC attorneys in the course of carrying out OLC’s

role of legal adviser to the Attorney General and the Department of Justice. See 25 C.F.R.

§ 0.25(c) (it is OLC’s responsibility to provide “opinions to the Attorney General and to the

heads of the various organizational units of the Department on questions of law arising in the

administration of the Department”). In that capacity, OLC attorneys maintain an attorney-client

relationship with the Attorney General and other officials requiring legal advice from OLC,

similar to the attorney-client relationship that the lawyers in the Office of General Counsel of

any other agency have with the agency head and other officials. The factual material provided to

OLC in this capacity is provided for purposes of developing this confidential legal advice.

Having been asked to provide legal advice, OLC attorneys stood in a special relationship of trust

with the Attorney General and his staff, as well as other Department officials. Just as disclosure

of client confidences in the course of seeking legal advice would seriously disrupt the

relationship of trust so critical when attorneys formulate legal advice to their clients, so too

would disclosure of the legal advice itself undermine that trust.

                                         Foreseeable Harm

       23.     Disclosure—especially compelled disclosure—of any of the material withheld

from Plaintiff would directly harm the interests protected by Exemption Five’s incorporation of



                                                  10
       Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 11 of 29




the deliberative process and attorney-client privileges. It would undermine the Attorney

General’s ability to seek and receive confidential advice from his advisers, including OLC. It

would compromise the deliberative processes of the Executive Branch—in this case, of the

Attorney General and his senior advisers deliberating over an extremely high-profile

prosecutorial matter and the related public statements to be made about that matter. In the case

of the draft documents, compelled disclosure would undermine the Department’s ability to freely

exchange and improve upon material in the course of developing final documents and decisions.

Disclosure of the draft legal analysis in document no. 6 would cause the same harms and would

also undermine the ability of OLC attorneys to develop legal theories and analysis and commit

them to writing without the fear of compelled public disclosure. And disclosure of document no.

15 would directly undermine the Attorney General’s ability to seek and receive high-quality,

candid advice on sensitive prosecutorial matters prior to making his decision on the matters.

       24.     Attorneys at OLC are often asked to provide advice and analysis with respect to

very difficult and unsettled questions of law, and on matters that can be quite controversial. It is

essential to the Attorney General in carrying out his mission and to the proper functioning of the

Executive Branch overall that OLC’s legal advice and the deliberations developing that legal

advice not be inhibited by concerns about the risk of public disclosure. Protecting the

confidentiality of OLC’s legal advice provided in the context of Department (or other executive

branch) deliberations is essential both to ensure that creative and sometimes controversial legal

arguments and theories may be examined candidly, effectively, and in writing, and to ensure that

the Attorney General, his advisers, and other executive branch officials continue to request and

rely on frank legal advice from OLC and other government attorneys on sensitive matters.




                                                 11
       Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 12 of 29




                              Segregability, Adoption, and Waiver

       25.     I have personally reviewed the documents at issue to determine whether any

withheld portion or portions could be released without divulging information protected by one or

more of the applicable FOIA exemptions, and I have determined that the documents do not

contain reasonably segregable, nonexempt information, beyond that already disclosed in

document no. 15. All factual information contained in the documents was provided to OLC in

confidence for the purpose of seeking legal advice from OLC and is inextricably intertwined

with OLC’s analysis. See supra ¶ 21 (including the discussion of document no. 15 at 1 n.1).

       26.     To my knowledge, the withheld material has never been adopted or incorporated

by reference by the Attorney General or any other decisionmaker. While OIP released the

recommendation line of document no. 15 because it was adopted by the Attorney General’s

action in signing on the “Approve” line at the end of the memorandum, his signature adopted

only the recommendation set forth immediately preceding the “Approve” line, not the analysis

and other deliberative material in the rest of the memorandum.

       27.     To my knowledge, the withheld material has not been previously disclosed

publicly. In addition, I am not aware of any public statements by government officials that could

constitute waiver of the privileges applicable to the material in the documents.

                                           *******

       28.     In conclusion, I respectfully submit that the documents described herein are

protected by the deliberative process and attorney-client privileges. Accordingly, the documents

were properly withheld pursuant to Exemption Five. The compelled disclosure of these

documents would interfere with the government’s deliberative processes and would disrupt the




                                                12
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 13 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 14 of 29




             Exhibit A
      Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 15 of 29




                      Index of Challenged Withheld Documents
                            CREW v. U.S. Dep’t of Justice
                          D.D.C. Case No. 1:19-cv-1552 (ABJ)
No.   Date        Filename/Title               Description                     Attached to
                                                                               Enclosure
                                                                               Page
1     1/12/2019   WPB Opening Statement        Draft of public document,            1
                  1.12.19 Draft + sae.docx     containing proposed edits
                                               and/or comments from OLC
2     1/13/2019   Barr Graham Letter 1.13.18   Draft of letter to Senator,          2
                  8PM WORKING DRAFT +          containing proposed edits
                  sae.docx                     and/or comments from OLC
3     1/13/2019   Barr Graham Letter 1.13.18   Draft of letter to Senator,          3
                  8PM WORKING DRAFT +          containing proposed edits
                  sae.docx                     and/or comments from OLC
4     3/22/2019   2019.03.23 SC Second         Draft of public document,            4
                  Notification DRAFT 3-22      containing proposed edits
                  2030.docx                    and/or comments from OLC
5     3/23/2019   2019.03.23 SC Second         Draft of public document,            5
                  Notification DRAFT 3-23      containing proposed edits
                  1000.docx                    and/or comments from OLC
6     Undated     Untitled Draft Memorandum    Draft memorandum                   N/A
                                               prepared by OLC,
                                               containing predecisional
                                               legal advice, shared with the
                                               Attorney General
7     3/23/2019   AG Memo 3-23 1730.docx       Draft of Doc. No. 15,                7
                                               containing proposed edits
                                               and/or comments from OLC
8     3/24/2019   AG Memo 3-24 1300.docx       Draft of Doc. No. 15,               10
                                               containing proposed edits
                                               and/or comments from OLC
9     3/24/2019   AG Memo 3-24 1300.docx       Draft of Doc. No. 15,               18
                                               containing proposed edits
                                               and/or comments from OLC
10    3/24/2019   AG Memo 3-24 1300            Draft of Doc. No. 15,               21
                  (Compare).docx               containing proposed edits
                                               and/or comments from OLC
11    3/24/2019   AG Memo 3-24 1515.docx       Draft of Doc. No. 15,               21
                                               containing proposed edits
                                               and/or comments from OLC
12    3/24/2019   AG Memo 3-24 1545.docx       Draft of Doc. No. 15,               20
                                               containing proposed edits
                                               and/or comments from OLC
       Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 16 of 29

Index of Challenged Withheld Documents             CREW v. DOJ, D.D.C. No. 1:19-cv-1552


 No.   Date        Filename/Title                Description                    Attached to
                                                                                Enclosure
                                                                                Page
 13    3/24/2019   AG Memo 3-24 1545.docx       Draft of Doc. No. 15,               25
                                                containing proposed edits
                                                and/or comments from OLC
 14    3/24/2019   AG Memo 3-24 FINAL.docx Draft of Doc. No. 15,                    32
                                                containing proposed
                                                language from OLC, labeled
                                                “FINAL” but unsigned
 15    3/24/2019   Memorandum for the           Signed Memorandum                  N/A
                   Attorney General, through    reflecting predecisional
                   the Deputy Attorney General, legal advice from the
                   from Steven A. Engel,        authors to the Attorney
                   Assistant Attorney General,  General
                   Office of Legal Counsel and
                   Edward C. O’Callaghan,       (referred to OIP, released in
                   Principal Associate Deputy   part)
                   Attorney General, Re:
                   Review of the Special
                   Counsel’s Report
 16    3/26/2019   v14 DRAFT Response to        Draft letter to                     34
                   March 4 Request.docx         Representative, containing
                                                proposed edits and/or
                                                comments from OLC
 17    4/7/2019    2019.04.11 SC Cover Memo Draft of public document,               37
                   DRAFT 4.7.docx               containing proposed edits
                                                and/or comments from OLC
 18    4/7/2019    2019.04.11 SC Cover Memo Draft of public document,               39
                   DRAFT 4.7.docx               containing proposed edits
                                                and/or comments from OLC
 19    4/8/2019    2019.04.11 SC Cover Memo Draft of public document,               40
                   DRAFT 4.8.docx               containing proposed edits
                                                and/or comments from OLC
 20    4/10/2019   2019.04.11 SC Cover Memo Draft of public document,               41
                   DRAFT 4.10 1130.docx         containing proposed edits
                                                and/or comments from OLC
 21    4/10/2019   2019.04.11 SC Cover Memo Draft of public document,               42
                   DRAFT 4.10 1330.docx         containing proposed edits
                                                and/or comments from OLC
 22    4/11/2019   2019.04.11 SC Cover Memo Draft of public document,               43
                   DRAFT 4.11 (short).docx      containing proposed edits
                                                and/or comments from OLC
 23    4/15/2019   2019.04.11 SC Cover Memo Draft of public document,               44
                   DRAFT 4.15.docx              containing proposed edits
                                                and/or comments from OLC

                                            2
       Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 17 of 29

Index of Challenged Withheld Documents               CREW v. DOJ, D.D.C. No. 1:19-cv-1552


 No.   Date        Filename/Title                  Description                 Attached to
                                                                               Enclosure
                                                                               Page
 24    4/17/2019   2019.04.017 Press               Draft of public document,       45
                   Conference Prepared             containing proposed edits
                   Statement - 4.17 Draft +        and/or comments from OLC
                   OLC.docx
 25    4/17/2019   2019.04.17 SC Cover Memo        Draft of public document,       45
                   DRAFT Short + olc.docx          containing proposed edits
                                                   and/or comments from OLC
 26    4/25/2019   AG bullets on Obstruction       Draft of preparatory            49
                   Episodes 4.25.docx              materials for Attorney
                                                   General, containing
                                                   proposed edits and/or
                                                   comments from OLC
 27    4/26/2019   AG talking points.docx          Draft of preparatory            50
                                                   materials for Attorney
                                                   General, containing
                                                   proposed edits and/or
                                                   comments from OLC
 28    4/27/2019   20160501 AG Written             Draft of public document,       53
                   Statement For the Record -      containing proposed edits
                   Senate Judiciaryeoc +           and/or comments from OLC
                   sae.DOCX
 29    4/30/2019   20160501 AG Written             Draft of public document,       55
                   Statement For the Record -      containing proposed edits
                   DRAFT 20190430 1100 +           and/or comments from OLC
                   sae.DOCX




                                               3
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 18 of 29




             Exhibit B
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 19 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 20 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 21 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 22 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 23 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 24 of 29




             Exhibit C
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 25 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 26 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 27 of 29




             Exhibit D
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 28 of 29
Case 1:19-cv-01552-ABJ Document 15-3 Filed 08/12/20 Page 29 of 29
